Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 1 of 19



                               UN ITED STA TES DISTR ICT CO UR T
                               SO U TH ER N DISTRIC T O F FL O R ID A

                              CASE NO.16-CR-20549-SCOLA(s)(s)(s)
  U NITED STA TE S O F A M ER ICA ,

  V.

  PH ILIP ESFO R M E S,

                D efendant.
                                                  /

                                     FO R FEITU RE V ER D IC T

  Placean fè
           A'''orcheckmarkin thespaceprovided nextto thewords ''Ff,
                                                                  S'''or 'WO ''foreach
  statem ent/question.


         W E,TH E JU R Y return this SpecialVerdictand,unanim ously find,by a preponderance
  ofthe evidence,asfollow s:

                                    BANK ACCOUNTS (EéBA'')

         A llprincipal,deposits,interest,dividends,and/orany otherftmdscredited to thefollow ing

  bank accounts'
               .

         (BA1) Accountnumber 898049003513 held atBank ofAmerica,N.A.in thename of
  SherriBeth Esform es and Philip Esform es:

                W as involved in an offense charged in Count 16 ofthe indictm ent,oristraceable

                to such property:

                         YES                   JF YES statehow m uch J                   l
                         NO
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 2 of 19



          (BA2)Accountnumber003676209546held atBank ofAmerica,N.A.in thename of
  Philip Esfonnesand Julie Betancourt;

                W as involved in an offense charged in Count16 ofthe indictm ent,oristraceable

                to such property:

                       YES                   JF YES,statehow much ;                      /
                       NO

          (BA3)Accountnumber 102747 held at 1stEquity Bank,N.A.in the name ofSherri
  Esform es,Jason Tennenbaum ,and Philip Esfonues:

                W as involved in an offense charged in Count 16 ofthe indictm ent,or is traceable

                to such property:

                       YES                   JM YES,statehow much ;                      /
                       NO

          (BA4)Accountnumber311901 held at 1stEquity Bank,N.A.in the name gfSherri
  Esform esand Philip Esform es:

                W as involved in an offense charged in Count 16 ofthe indictm ent,or is traceable

                to such property:

                       YES                   JF YES,statehow much i                      I
                       NO
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 3 of 19



         (BA5)Accountnumber204735 held at1stEquity Bank,N.A.in the name ofPhilip
  EsformesInc.(c/oNormanKnopt):
              W as involved in an offense charged in Count 16 ofthe indictm ent,oristraceable

              to such property:

                     YES                   JF YES,statehow much J                       l
                     NO

         (BA6)Accountnumber503456 held at 1stEquity Bank,N.A.in the name ofSherri
  EsformesandPhilipEsformes(SpecialAeeountTax Escrow):
              W as involved in an offense charged in Count 16 ofthe indictm ent,or is traceable

              to such property:

                     YES                   JF YES,statehow much :                      l
                     NO

         (BA7)Accountnumber209882 held at1stEquity Bank,N.A.in the name ofPhilip
  Esformeslnc.(c/oNormanKnopf):
              W asinvolved in an offense charged in Count 16 ofthe indictm ent,oristraceable

              to such property:

                     Y ES                  JF YES,statehow much J                      l
                     NO
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 4 of 19



         (BA8)Accountnumber 312320 held at1stEquity Bank,N.A.in the name ofPhilip
  Esfonneslnc.Pension Plan & Tnlst:

               W as involved in an offense charged in Count 16 ofthe indictm ent,oris traceable

               to such property:

                      YES                    JF YES,statehow much #                     /
                      NO

         (BA9)Accountnumber606212 held at 1stEquity Bank,N.A.in the name ofPhilip
  Esformes,SherriEsformes,andAlvinNormanKnopf(f/b/oSherriEsfonnesandPhilipEsformes):
               W as involved in an offense charged in Counts 16 or 30 ofthe indictm ent,or is

               traceable to such property:

                      YES                    JF YES,statehow much ï                     /
                      NO

         (BA10)Accountnumber454362 held at1stEquity Bank,N.A.in the name ofPhilip
  Esform es lnc.Pension Plan & Tnlst:

               W as involved in an offense charged in Count 16 ofthe indictm ent,or istraceable

               to such property:

                      YES                    JM YES,statehow much i                     /
                      NO




                                               4
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 5 of 19



         (BA11)Accountnumber507858 held at1stEquity Barlk,N.A.in the name ofPhilip
  Esformesand JulieBetancourt-Charity Account:

               W as involved in an offense charged in Count 16 of the indid m ent,or is traceable

               to such property:

                      YES                   JM YES statehow much ;                        l
                      NO

         (BA12)Accountnumber505872 held at1stEquity Bank,N.A.in the nameofPhilip
  Esform esand Sheni Esfonues:

               W as involved in an offense charged in Count 16 ofthe indictm ent,or is traceable

               to such property:

                      YES                   JF YES,statehow much J                        l
                      NO

         (BA13)Accountnumber606296 held at1stEquity Bank,N.A.in thename ofPhilip
  Esformes(c/oAlvinNormanKnopt):
               W as involved in an offense charged in Count 16 of the indictm ent,or is traceable

              to such property:

                      Y ES                  JF YES,statehow much J                       I
                      NO
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 6 of 19



          (BA14)Accountnumber1560024295heldatM B FinancialBank,N.A.in thenameof
  Philip EsfonnesorA lvin N onnan K nopf:

                W as involved in an offense charged in Counts 16 or 27 of the indictm ent,or is

                traceable to such property:

                        YES                    JM YES,stateFzt?e m uch J                 /
                        NO

          (BA15)Accountnumber800642176 held atM B FinancialBank,N.A.in thename of
  Philip Esform es orA lvin N orm an K nopf:

                W asinvolved in an offense charged in Count 16 ofthe indictm ent,oristraceable

                to such property:

                        YES                     JM YES,statehow much i                     /
                        NO

          (BA16)Accountnumber1560025577held atM B FinancialBarlk,N.A.in thenameof
  Philip Esformes,lnc.:

                W as involved in an offense charged in Count 16 ofthe indictm ent,or is traceable

                to such property:

                        YES                    JF YES,statehow much ;                     /
                        NO
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 7 of 19



          (BA17)Accountnumber1560024473heldatMB FinancialBank inthenameofAlvin
  N orm an K nopforPhilip Esform es:

                W as involved in an offense charged in Counts 16 or 27 of the indictm ent,or is

                traceable to such property:

                       YES                    JF YES,statehow much ï                      l
                       NO

          (BA18)Accountnumber16021230heldatNationalSecuritiesBank,N.A.inthenameof
  Philip Esform esInc.Pension:

                W as involved in an offense charged in Count 16 ofthe indictm ent,or is traceable

                to such property:

                       YES                    JV'YES,statehow much ï                     /
                       NO

         (BA19)Aecountnumber0002369785 held atThe PrivateBank,N.A.in thename of
  Adirhu A ssociates LLC :

                W as involved in an offense charged in Count 16 ofthe indictm ent,oristraceable

                to such property:

                       Y ES                   JF YES,statehow m uch ;                    l
                       NO




                                                7
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 8 of 19



                                BUSINESS INTERESTS (étBl'')

         A1linterestheld by,on behalfollorforthe benetitofdefendantPhilip Esformesin the
  following businessentitiesand theirassets,including,butnotlim ited to,realproperty and financial

  accounts'
          .

         (B11) OceansideExtended CareCenter.
                (B11A)A.D.M .E.lnvestmentPartnersLTD (operatingcompany):
                       W as involved in an offense charged in Counts            19 or 30 Of the

                        indictm ent,or istraceable to such property:


                        YES %
                       NO

                (B11B)A.D.M .E.RealEstateLLC (property company),whichisthetitled owner
                ofrealproperty located at550 9th Street,M iam iBeach,Florida 33139:

                        W as involved in an offense charged in Counts 16, l9 or 30 of the

                        indictm ent,oristraceable to such property:

                        Y ES

                        NO

          (Bl2)North DadeNursingand RehabilitationCenter.
                (B12A)AlmoveaAssociatesLLC (operatingcompany):
                        W as involved in an offense charged in Counts 16 or27 ofthe indictm ent,

                        or istraceable to such property:

                                 k
                        NO




                                                 8
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 9 of 19




              (B12B)1255 LLC (property company),which isthetitled ownerofrealproperty
              located at 1235 N .E.135th Street,N orth M iam i,Florida 33161:

                     W as involved in an offense charged in Counts 16 or 27 ofthe indictm ent,

                     oristraceable to such property:

                     Y ES

                     NO

         (BI3)HarmonyHealth Center.
              (B13A)AyintoveAssociates,LLC (operatingcompany):
              W as involved in an offense charged in Counts 16 or 20 of the indictm ent,or is

              traceable to such property:

                     YEs      At
                     No

              (B13B)GBRE AssociatesLLC (property company),which isthetitled ownerof
              realproperty located at9820 N .K endallD rive,M iam i,Florida 33176:

              W as involved in an offense charged in Counts 16 or 20 ofthe indictm ent,or is

              traceable to such property:

                     Y ES

                     NO




                                             9
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 10 of 19




         (B14) Courtyard M anor.
              (BI4A)CourtyardM anorRetirementLiving,Inc.(operatingcompany):
              W as involved in an offense charged in Count 16 of the indictm ent,or is traceable

              to such property:


                     Y ES

                     NO


              (BI4B)Courtyard ManorRetirementlnvestorsLtd.(propertycompany),which is
              the titled ow nerofrealproperties located at 130,140,150 and 160 W .28th Street

              and 141 W .27th Street,H ialeah,Florida 33010:

              W as involved in an offense charged in Count 16 ofthe indictm ent,oristraceable

              to such property:

                     Y ES

                     NO

         (BI5) EdenGardens.
               (Bl5A)EdenGardens,LLC (operatingcompany):
               W as involved in an offense charged in Counts 16 or 28 of the indictm ent,or is

              traceable to such property:


                      vEs Yx
                     xo




                                              10
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 11 of 19



              (Bl5B)AdarAssociatesLLC (propertycompany),whichisthetitledownerofreal
              property located at 12221 W .D ixie H ighw ay,M iam i,Florida 33161:

              W asinvolved in an offense charged in Counts 16 or 28 ofthe indictm ent,oris

              traceable to such property:


                     YES

                     NO

         (BI6) FairHavensCenter.
              (BI6A)FairHavensCenter,LLC (operatingcompany):
              W asinvolved in an offense charged in Counts 16,18,or30 ofthe indictm ent,oris

              traceable to such property:


                     vEs W
                     NO


              (BI6B)FairHavensRealEstate,LLC (propertycompany),whichisthetitledowner
              ofrealproperty located at201 CurtissParkw ay,M iam i,Florida 33166:

              W asinvolved in an offense charged in Counts 16,18,or30 ofthe indictm ent,oris

              traceableto such property:


                     Y ES

                     NO
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 12 of 19




         (BI7) FlamingoParkM anor.
              (B17A)FlamingoParkM anorLLC (operatingcompany);
              W as involved in an offense charged in Counts 16 or 28 of the indictm ent,or is

              traceable to such property:


                     YEs )(
                     xo


              (B17B)ThePointe Retirementlnvestors Ltd.(property company),which isthe
              titled ow nerofrealproperty located at3051E.4th Avenue,H ialeah,Florida 33010:

              W as involved in an offense charged in Counts 16 or 28 of the indictm ent,or is

              traceable to such property:


                     YES

                     NO

         (BI8)SouthHialeahM anor.
              (Bl8A)LakeErswinLLC (operatingcompany):
              W as involved in an offense charged in Count 16 ofthe indictm ent,or is traceable

              to such property:


                     Y ES

                     NO




                                              12
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 13 of 19



              (B18B)M orseyLC (propertycompany),whichisthetitledownerofrealproperties
              located at240,250 and 260 E.5th Street,H ialeah,Florida 33010:

              W as involved in an offense charged in Count 16 ofthe indictm ent,oristraceable

              to such property:


                     YES

                     NO

         (BI9)Golden GladesNursingand Rehabilitation Center.
              (B19A)KabirhuAssociatesLLC (operatingcompany):
              W as involved in an offense charged in Count 16 ofthe indictm ent,or is traceable

              to such property:


                     Y ES

                     NO


              (Bl9B) 220 Sierra LLC (property company),which is the titled owner ofreal
              property located at220 Sierra D rive,M iam i,Florida 33179:

              W as involved in an offense charged in Count 16 of the indictm ent,or is traceable

              to such property:


                     YES

                     NO




                                              13
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 14 of 19



         (BI10)LauderhillM anor.
               (Bl10A)LauderhillM anor,LLC (operatingcompany):
               W as involved in an offense charged in Count 16 ofthe indictm ent,oris traceable

               to such property:


                      YES

                      NO


               (B110B)2801HoldingsLLC (property company),which wasthetitledownerof
               realproperty located at2801N .W .55th Avenue,Lauderhill,Florida 33313:

               W as involved in an offense charged in Count 16 ofthe indictm ent,or is traceable

               to such property:


                      Y ES

                      NO

         (Bl11)La SerenaRetirementLivingformerly known asLaHaciendaGardens.
               (Bl11A)LaHaciendaGardensLLC (operatingcompany):
               W as involved in an offense charged in Count 16 ofthe indictm ent,or is traceable

               to such property:


                      Y ES
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 15 of 19



              (Bl11B)Rainbow RetirementlnvestorsLtd.(propertycompany),whichisthetitled
              owner of real properties located at59,67,and 75 E.7th Street,H ialeah,Florida

              33010:

              W as involved in an offense charged in Count 16 of the indictm ent,oris traceable

              to such property:

                     Y ES

                     NO

        (Bl12)TheNursingCenteratM ercy.
              SefardikAssociates,LLC (operatingcompany):
              W as involved in an offense charged in Counts 16 or 30 of the indictm ent,or is

              traceable to such property:

                     vEs    -   :k--
                     NO

         (B113)South DadeNursingand Rehabilitation Center.
              (BI13A)TakithuAssociatesLLC (operatingcompany):
              W as involved in an offense charged in Count 16 ofthe indictm ent,oristraceable

              to such property:


                     Y ES

                     NO




                                             15
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 16 of 19



              (B113B)17475LLC (propertycompany),whichisthetitledownerofrealproperty
              located at17475 S.Dixie H ighway,M iam i,Florida 331572


               W asinvolved in an offensecharged in Count16 ofthe indictm ent,oristraceable

              to such property:

                      YES

                      NO

         (BI14)NorthM iamiRetirementLiving.
               (B114A)Jene'sRetirementLiving,lnc.(operatingcompany):
               W asinvolved in an offense charged in Count 16 of the indictm ent,or is traceable

               to such property:


                      Y ES

                      NO


               (B114B)Jene'sRetirementlnvestorsLtd.(propertycompany),which isthetitled
               ownerofrealproperty locatedat1595N .E.145th Street,M iam i,Florida 33161:

               W asinvolved in an offense charged in Count 16 ofthe indictm ent,or is traceable

               to such property:


                      YES

                      NO
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 17 of 19




           (BI15)ALF Holdings:
                 (Bl15A)ALF Holdings,lnc.(managementcompany):
                 W as involved in an offense charged in Count 16 ofthe indictm ent,or is traceable

                 to such property:

                        Y ES

                        NO

          (BI16)AdhiruAssociates
                 (BI16)Adhiru AssociatesLLC (managementcompany):
                 W asinvolved in an offense charged in Count 16 ofthe indid m ent,oristraceable

                 to such property:

                        YES

                        NO

                                     REAL PROPERTY ($éRP'')

          The realproperty,togetherwith allappurtenances,im provem ents,tixtures,easem ents and

   attachm ents,therein and/orthereon,w hich are known and num bered as follow s:

          (RP1) 5077N.BayRoad,M iamiBeach,Florida33140:
                 W as involved in an offense charged in Count 16 ofthe indictm ent,or is traceable

                 to such property:

                        YES                   JF YES,statehow much 5                      I
                        NO




                                                17
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 18 of 19



        (RP2) 5069N.BayRoad,M iamiBeach,Florida33140:
               W as involved in an offense charged in Count16 ofthe indictm ent,oristraceable

               to such property:

                      YES                   JM YES,statehow much i                       l
                      NO

         (RP3) 980W .48thStreet,M iamiBeach,Florida33140:
               W as involved in an offense charged in Count 16 of the indictm ent,or is traceable

               to such property:

                      YES                   JF YES,statehow much ï                        I
                      NO

         (RP4) 6849-50 S.ClydeAvenue,Chicago,Illinois60649:
               W asinvolved in an offense charged in Count16 ofthe indictm ent,oristraceable

               to such property:

                      YES                   JF YES,statehow much $                        /
                      NO


                    M ISCELLANEOUS PERSONAL EFFECTS (çéM '')

         (M 1) One(1)GreubelForseyTechniquetimepiece(ALDC No.14)2
               W asinvolved in the offense charged in Count 16 ofthe indictm ent,or is traceable

               to such property:

                      Y ES

                      NO




                                               18
Case 1:16-cr-20549-RNS Document 1263 Entered on FLSD Docket 04/09/2019 Page 19 of 19



           (M 2) One(1)redHermesBirkinpursefrom Golden AgeJewelry:
                  W as involved in the offense charged in Count 16 ofthe indictm ent,oristraceable

                  to such property:

                            YES

                            NO




                                                      p
      sosavwsauuvuls ff dayor/?:
                               'tL 2019
                                                                    >


 /e        '
      oreperson Signature                             Foreperson Juror#




                                                 19
